DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/ have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach the limitations of claim 1 because Sue does not disclose the second stopper and the second abutting parts of the present application since it does not disclose or mention the technical features described. Applicant argues the prior art fails to teach the limitations of claim 1 because Akabane does not disclose the second abutting part and the second stopper part as described in independent claim 1 of the present application since it is mentioned in Para [0076] of the prior art that 135 is abutted with the top plate 185. Applicant argues the prior art teaches away from the technical contents in now-pending independent claim 1. Examiner respectfully disagrees. 
Regarding applicant’s argument that Sue does not disclose the second stopper and second abutting parts. Examiner notes that the office action of record is in agreement with the applicant and that Sue does not disclose a second abutting part and a second stopper part, however, that it would have been obvious for one of ordinary skill in the art to have 
Regarding applicant’s argument that Akabane does not disclose the second abutting part and the second stopper part as described in independent claim 1 of the present application since it is mentioned in Para [0076] of the prior art that 135 is abutted with the top plate 185. Examiner notes that Fig 10B was not relied on in the rejection and that Para [0076] of Akabane describes the abutment of the two components due to an impact causing the movable body to have inclined towards the side plate 181 of the yoke 18. Fig 10(a) shows abutting component 135 and 185 wherein the components do not touch, there is a time between Figs 10(a) and 10(b) where components are not touching. As written in the claims of the instant application, the stopper and abutting parts are not to touch when movable body is swung, the prior art reads on the claim since when the movable body is swung the stopper and the abutting parts are separated from each other. It is only during a time of max displacement onset by impact that the device components are abutted. 
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument that the prior art teaches away from the technical contents in now-pending independent claim 1. Examiner notes that prior art does not teach away from the technical contents of the independent claim 1 since the prior art discloses the second stopper and second abutting parts that are separated from each other so as not to contact with each other when the movable body is swung as described above. 
Thus, Examiner respectfully maintains Sue in view of Akabane disclose all the limitations of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sue (US
2017/0176766) in view of Akabane (US 2010/0061712).
Regarding claim 1, Sue discloses an optical unit (1) with a shake correction function (see Fig 2), comprising: a fixed body (20); a movable body (10), having an optical element (2, optical module); swing support mechanism (3), structured to swingably support the movable body with respect to the fixed body (Para [0034]); and a shake correction drive mechanism 50, structured to swing the movable body (Para [0034]); wherein the movable body comprises: a first abutting part (49, stopper member) which is abutted with a first stopper part (253, swing restriction part) of the fixed body at a time of a maximum swing (see Fig 2; Para [0063]; abutting part 49 abuts stopper 253 at max displacement). Sue does not disclose a second abutting part which is abutted with a second stopper part of the fixed body at a time of a movement in a direction of an optical axis of the optical element; wherein the second stopper part and the second abutting part are separated from each other so as not to contact with each other when the movable body is swung; and 
Akabane discloses an optical unit (1, lens drive device) with a second abutting part (135, cylindrical part) which is abutted with a second stopper part (185, top plate part) of the fixed body at a time of a movement in a direction of an optical axis of the optical element (see Fig 7(a); when unit moves in the +Z direction stopper is abutted by abutting part); wherein the second stopper part and the second abutting part are separated from each other so as not to contact with each other when the movable body is swung (see Fig 7(a); movement is required in the Z direction to abut stopper); and wherein a separated distance along the direction of the optical axis between the second stopper part and the second abutting part is set to be smaller than a separated distance along the direction of the optical axis between the first abutting part and the fixed body (See Fig 7(a); distance between 185 and 135 is smaller than distance of 137c and 18 in the optical axis direction).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sue with a second abutting part which is abutted with a second stopper part of the fixed body at a time of a movement in a direction of an optical axis of the optical element; wherein the second stopper part and the second abutting part are separated from each other so as not to contact with each other when the movable body is swung; and wherein a separated distance along the direction of the optical axis between the second stopper part and the second abutting part is set to be smaller than a separated 
Regarding claim 4, Sue in view of Akabane discloses the optical unit with a shake correction function (Akabane: Fig 7A) according to claim 1, wherein each of the second abutting part 135 and the second stopper part 185 is formed in a ring shape along a circumferential direction around the optical axis (Akabane: see Figs 2b and 3b; elements formed in ring shape along circumferential direction of the optical axis). 
Regarding claim 6, Sue in view of Akabane discloses the optical unit with a shake correction function (Sue: Fig 2) according to claim 1, wherein the movable body comprises: an optical module (Sue: 2), having the optical element (Sue: 2a); and a gravity center adjustment member (Sue: 40) which is provided in the optical module 2 on an object side in the direction of the optical axis (Sue: see Fig 2; Para [0058]; element 40 includes elements 11 and 12 that are used for gravity center adjustment) for adjusting a gravity center position of the movable body in the direction of the optical axis (Sue: Para [0058]; weights 11 and 12 are used for adjustment of gravity center position for optical, Z, axis); and the second abutting part is provided in the gravity center adjustment member (Sue: Para [0056]; optical module abutted by surface not shown provided in member 40).
Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sue (US
2017/0176766) in view of Akabane (US 2010/0061712) in further view of Shirie (US
2004/0120046).
Regarding claim 2, Sue in view of Akabane does not disclose wherein each of the second abutting part and the second stopper part is formed in an inclined face which is inclined in a direction approaching the optical axis as going to an object side. Sue in view of Akabane and Shirie are related because both teach optical units with stoppers disposed within.
Shirie discloses an optical unit (Fig 2) wherein each of the second abutting part (22, second lens element) and the second stopper part (40a, flare stopper) is formed in an inclined face which is inclined in a direction approaching the optical axis as going to an object side (see Fig 7; 40a is inclined toward the direction of L, the optical axis going toward object side).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sue in view of Akabane with wherein each of the second abutting part and the second stopper part is formed in an inclined face which is inclined in a direction approaching the optical axis as going to an object side of Shirie for the purpose of improving the restriction capabilities of the optical unit in order to allow for better protection of the device.
Regarding claim 5, Sue in view of Akabane discloses the optical unit with a shake correction function of claim 4. Sue in view of Akabane does not disclose wherein the second abutting part and the second stopper part are disposed so that at least parts of the second abutting part and the second stopper part are overlapped with each other in the direction of the optical axis at a time of a maximum swing by the shake correction drive mechanism. Sue in view of Akabane and Shirie are related because both teach optical units with stoppers disposed within.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sue in view of Akabane with wherein the second abutting part and the second stopper part are disposed so that at least parts of the second abutting part and the second stopper part are overlapped with each other in the direction of the optical axis at a time of a maximum swing by the shake correction drive mechanism of Shirie for the purpose of improving the restriction capabilities of the optical unit in order to allow for better protection of the device.
Regarding claim 8, Sue in view of Akabane discloses the optical unit with a shake correction function of claim 1. Sue in view of Akabane does not disclose wherein the second abutting part and the second stopper part are disposed so that at least parts of the second abutting part and the second stopper part are overlapped with each other in the direction of the optical axis at a time of a maximum swing by the shake correction drive mechanism. Sue in view of Akabane and Shirie are related because both teach optical units with stoppers disposed within.
Shirie discloses the optical unit (Fig 2) wherein the second abutting part 22 and the second stopper part 40a are disposed so that at least parts of the second abutting part and the second stopper part are overlapped with each other in the direction of the optical axis 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sue in view of Akabane with wherein the second abutting part and the second stopper part are disposed so that at least parts of the second abutting part and the second stopper part are overlapped with each other in the direction of the optical axis at a time of a maximum swing by the shake correction drive mechanism of Shirie for the purpose of improving the restriction capabilities of the optical unit in order to allow for better protection of the device.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766) in view of Akabane (US 2010/0061712) in further view of Shirie (US 2004/0120046) and
Yanagisawa (US 2011/0262121).
Regarding claim 3, Sue in view of Akabane in further view of Shirie discloses the optical unit with a shake correction function according to claim 2. Sue in view of Akabane in further view of Shirie does not disclose wherein a facing part of each of the second abutting part and the second stopper part is formed in a circular arc face with a swing support point of the movable body as a center. Sue in view of Akabane in further view of Shirie and Yanagisawa are related because both teach an optical unit with shake correction function.
Yanagisawa discloses an optical unit with shake correction function 200 wherein a facing part of each of the second abutting part 267 and the second stopper part 267s is formed in a circular arc face with a swing support point of the movable body as a center (see Fig 16(c); Para [0155]).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sue (US 2017/0176766) in view of Akabane (US 2010/0061712) in further view of Tsuruta (US 2011/0097062).
Regarding claim 7, Sue in view of Akabane discloses wherein the shake correction drive mechanism comprises a magnet and a coil (see Fig 7(a); coil 53, magnet 52). Sue in view of Akabane does not disclose that one of the magnet and the coil is provided in the fixed body, and another is provided in the movable body, and the first abutting part is provided in a holding member which holds the other of the magnet and the coil in the movable body. Sue in view of Akabane and Tsuruta are related because both teach optical units with shake correction functions.
Tsuruta discloses an optical unit with shake correcting function (see Fig 2) wherein one of the magnet 240x and the coil 230x is provided in the fixed body 210 (see Fig 2; set of magnet and coil provided therein), and another is provided in the movable body 3 (see Fig 2; set of magnet 17 and coil 30t in movable body), and the first abutting part 14t is provided in a holding member 130 which holds the other of the magnet and the coil in the movable body (see Fig 3(b); holding member holds all three components).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sue in view of Akabane with one of the magnet and the coil is .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872